DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on December 8, 2021 cancelled no claims. Claims 1 and 14-17 were amended and no new claims were added.  Thus, the currently pending claims addressed below are claims 1, 3 and 5-20.

Claim Interpretation
Human model:  an algorithm that includes profile information, conditions relating to the transition of the profile, external context and internal content, and transition information. The profile information, conditions, and transition information are used to obtain a result. (Paragraphs 66 and 67 of applicant’s specification)
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3 and 5-20 are directed to systems, a method and a computer program products which would be classified under one of the listed statutory classifications (i.e., 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “PEG”) “PEG” Step 1=Yes).  However, claims 1, 3 and 5-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s): 
storing information relating to content; 
acquiring information data, which is in a profile of a user, relating to a request specified by a third party different from an original source of the content, and acquiring information relating to the content; 
generate a human model in accordance with the request, the human model including an internal context matching the request and expressing a transition of an internal context of a user, the transition of the internal context of the user being according to a profile of the user and an external context, the external context representing an environment surrounding the user, thus determining whether the data affects the information in the profile; 
determining whether to store the information based on the human model;
determining whether to present the content determined to be stored to the user based on whether the internal context of the user transits to the internal context matching the request included in the human model; 
transmit information relating to content selected to be presented; 
outputting the information that is transmitted and relates to the content selected to be presented, based on a human model in accordance with the request wherein changing a presentation method of the content according to the human model. 
Certain Method of Organizing Human Activity” grouping of abstract ideas namely advertising, marketing or sales related activities or behaviors. Accordingly, the claim recites an abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes).
This judicial exception is not integrated into a practical application because the claim only recites the additional elements of a memory; an information control apparatus; a request acquiring circuit; a determining circuit, a setting circuit, an output circuit; and a terminal. The additional technical elements above are recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of receiving, storing, processing, communicating and displaying) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional technical elements above do not integrate the abstract idea/judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. More specifically, the additional elements fail to include (1) improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)), (2) applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda memo), (3) applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)), (4) effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)), or (5) applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular Vanda memo).
Rather, the limitations merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)), or generally link the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).
Thus, the claim is “directed to” an abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes)
When considering Step 2B of the Alice/Mayo test, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not amount to significantly more than the abstract idea. 
More specifically, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a memory, an information control apparatus, a request acquiring circuit, a setting circuit, a determining circuit, an output circuit, and a terminal to perform the claimed functions amounts to no more than mere instructions to apply the exception using a generic computer component.
 “Generic computer implementation” is insufficient to transform a patent-ineligible abstract idea into a patent-eligible invention (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2352, 2357) and more generally, “simply appending conventional steps specified at a high level of generality” to an See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Mayo, 132 S. Ct. at 1300). Moreover, “the use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter (See FairWarning, 120 U.S.P.Q.2d. 1293, citing DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014)). As such, the additional elements of the claim do not add a meaningful limitation to the abstract idea because they would be generic computer functions in any computer implementation.  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of the computer or improves any other technology. Their collective functions merely provide generic computer implementation. 
The Examiner notes simply implementing an abstract concept on a computer, without meaningful limitations to that concept, does not transform a patent-ineligible claim into a patent-eligible one (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bancorp, 687 F.3d at 1280), limiting the application of an abstract idea to one field of use does not necessarily guard against preempting all uses of the abstract idea (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bilski, 130 S. Ct. at 3231), and further the prohibition against patenting an abstract principle “cannot be circumvented by attempting to limit the use of the [principle] to a particular technological environment” (See Accenture, 728 F.3d 1336, Flook, 437 U.S. at 584), and finally merely limiting the field of use of the abstract idea to a particular existing technological environment does not render the claims any less abstract (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294; Bilski v. Kappos, 561 U.S. 593, 612 (2010); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014). 
Applicant herein only requires a general purpose computer (as evidenced from figures 8 and 21, paragraphs 63-64; 72; 168-174 of the applicant’s specification); therefore, there does not appear to be any alteration or modification to the generic activities indicated, and they are also therefore recognized as insignificant activity with respect to eligibility. Finally, the following limitations are considered insignificant extra solution activity as they are directed to merely receiving, storing, transmitting and/or displaying/presenting data: storing information relating to content; acquiring information data, which is in a profile of a user, relating to a request specified by a third party different from an original source of the content, and acquiring information relating to the content; transmit information relating to content selected to be presented; and outputting the information that is transmitted and relates to the content selected to be presented, based on a human model in accordance with the request.  Thus, taken individually and in combination, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).
The dependent claims 3, 5-13 and 18-20 appear to merely further limit the abstract idea by limiting the data acquired and used in making a determination (claim 13); the displaying of content (claim 3); the use of a mathematical algorithm, including the updating of data (claim 5, 10, 11, 12, 19); the identification and manipulation of additional data (claim 6, 7, 8); the data used in generating content (claim 9);  the contents of the profile (claim 18) and the selection of content (claim 20), and as such are part of the identified abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes); do not add any additional elements that have no previously been address and as such are “directed” an abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes); and do not add “significantly more” than an abstract idea (i.e. “PEG” Step 2B=No).  
Thus, based on the detailed analysis above, claims 1, 3 and 5-20 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 3, 5 and 10-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alfishawi et al. (US Patent Number: 9,712,587) in view of Subramanian et al. (US Patent Number: 10,268,689).

Claims 1, 3 and 14-17: Alfishawi discloses an information control system, an information control apparatus, an information control method and a non-transitory computer-readable medium comprising: 
an information control apparatus with a memory (Col 5, line 57- Col 6, line 4; Col 6, lines 46-61; Figure 2, item 102: content provider);
a request acquiring circuit configured to acquire information data in a profile of a user relating to a request specified by a third party different from an original source of content, and acquire information relating to the content (Col 9, line 47- Col 10, line 28: profile - dynamic content selection platform and/or another system can learn user patterns and behaviors over time based on where the user goes, what the user does, who the user is with, the user's schedule, etc. to determine or infer what the user is doing at a particular point in time in association with a current session; similarly, reception component can also receive information related to what the user was doing before initiation of a current session (e.g., where the user was, an activity the user was performing, etc.), an amount of time the user has for conducting the current session (e.g., the user has a one hour lunch break during after which the user must return to work and end the current session), and what the user is likely to do or scheduled to do after the current session (e.g., return to work, go to bed, attend an event, etc.), Col 7, lines 50-59-Col 8, line 19: information relating to the content – reception component is configured to receive and extract information in association with a user’s current session with the content provider that can be employed to determine or infer attributes of the user’s current mental state and context including the specific content consumed, the manner in which the content is navigated, and the manner in which the user interacts with the content);
a setting circuit configured to generate a human model in accordance with the request, the human model including an internal context matching the request and expressing a transition of an internal context of a user, the transition of the internal context of the user being according to a profile of the user (mood, sentiment, plans, health, etc.) and an external context, the external context representing an environment surrounding the user (location, time, temp, weather, season etc.) (Col 10, line 29-Col 11, line 63: state component used for determining internal context of a user; Col 13, line 58-Col 15, line 3: context component used for determining external context such as location, time of day, user is alone or in a group, weather, and what they are doing such as working, exercising etc.; Col 15, line 54-Col 17, line 12: Selection and scoring component (setting circuit) – generates an algorithm (human model) to select content that is expected to be well received (a transition of the internal context and external context of the user) such as selecting an advertisement for a fast food breakfast restaurant if the internal context is hungry and in a state of haste and the external content is morning, driving, and at a specific location; additionally, the selection Col 17, line 41-Col 18, line 30: The scoring component performs the scoring and ranking of possible content items based on a relevance or suitability to a user  based at least in part on the user’s current state of mind and context; Col 19, line 18 through Col 20, line 12: inference component aids the state component and context component  with inferring attributes of a user’s current state of mind and context based on the information received; and a classifier maps an input attribute vector to a confidence that the input belongs to a class);
a determining circuit configured to: determine whether to store the information in the memory based on the human model and determine whether to present the content determined to be stored in the memory to the user based on whether the internal context of the user transit to the internal context matching the request included in the human model 
Alfishawi discloses a determining circuit configured to: determine whether to present the content determined to be stored in the memory to the user based on whether the internal context of the user transit to the internal context matching the request included in the human model in at least column 17, lines 63-67 (Selection component (determining circuit) determines which content to present column 22, lines 34-62 (Only an advertisement with a score exceeding a threshold score is selected for inclusion in the media content).  Alfishawi also discloses the using of historical data regarding learned user behaviors/patterns in at least column 9, line 47 through 10, line 28 and column 18, lines 16-21. 
Alfishawi does not disclose a determining circuit configured to determine whether to store the information in the memory based on the human model.
However, the analogous art of Subramanian discloses that it is well known known for a determining circuit to be configured to determine whether to store the information in the memory based on the human model in at least column 4, lines 6-20 (the computer may store data determined to be useful in determining a situation and/or mood of the user and discard data which is determined not to be useful in determining a situation and/or mood of the user).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of Alfishawi to include a determination whether to store the information as disclosed by Subramanian.
The rational for doing so is that it would be obvious to try by one of ordinary skill in the art since there are a finite number of predictable way in which the invention of Alfishawi can store historical data regarding learned user 
an output circuit configured to transmit information relating to content selected to be presented to the terminal, wherein the output circuit changes a presentation method of the content according the human model by transitioning content in the information when a determination is made that the data affects the information (Alfishawi - Col 17, lines 31-40: rendering component (output circuit) is part of the dynamic content selection platform that includes the dynamically selecting of content for rendering based on the user’s current mental state and context (human model); Col 18, line 62-Col 19, line 7: The rendering component directs the inclusion of a selected advertisement in a media stream the content is dynamically added to the media item accessed by the user or as a recommendation menu or list included in the user interface.);
a terminal, coupled to the information control apparatus, configured to output the information that is transmitted from the information control apparatus and relates to the content (Alfishawi - Col 6, line 62-Col 7, line 46: A client device (terminal) with a presentation component (output circuit) using a browser to access a website; a client device (terminal) with a presentation component (output circuit) using a mobile/cellular application to access media; wherein the client device 

Claim 5: Alfishawi and Subramanian disclose the information control apparatus according to claim 1, 
wherein the setting circuit sets the human model by using internal contexts whose sum of state probabilities is 1 and transition probabilities among the internal contexts in association with a presentation of the information  (Alfishawi -Col 17, line 41-Col 18, line 30);
the determining circuit determines whether or not to present the content to the user based on whether or not to prompt the transition to the internal context with which the request is realized or whether or not to enhance a probability of a stay at the internal context (Alfishawi - Col 17, line 41-Col 18, line 30).

Claim 10: Alfishawi and Subramanian disclose the information control apparatus according to claim 1, wherein the setting circuit generates a plurality of human models including the human model, and the determining circuit switches a human model used for the determination based on at least either of the state of the external context and the state of the internal context. (Alfishawi - Col 17, line 41-Col 18, line 30)

Claim 11: Alfishawi and Subramanian disclose the information control apparatus according to claim 10, wherein the setting circuit updates the human model by Col 17, line 41-Col 18, line 30)

Claim 12: Alfishawi and Subramanian disclose the information control apparatus according to claim 10, wherein
the setting circuit associates each of the plurality of human model with each a plurality of external context including the external context (Alfishawi -Col 17, line 41-Col 18, line 30; Col 19, line 18 through Col 20, line 12);
the determining circuit switches the human model used for the determination according to the state of the external context observed at time of acquisition of the content (Alfishawi - Col 17, line 41-Col 18, line 30).

Claim 13: Alfishawi and Subramanian disclose the information control apparatus according to claim 1, wherein the acquiring circuit acquires information relating to the request specified by at least either or both of the user and a concerned party of the user. (Alfishawi - Col 8, line 47- Col 10, line 28)

Claim 18: Alfishawi and Subramanian disclose the information control apparatus according to claim 17, wherein the profile comprises internal factors of the user including any of demographics, mood, personality, abilities, and employment and external factors of the user including any of location, current time, current activity, Col 10, line 29-Col 11, line 63; Col 13, line 58-Col 15, line 3; Col 15, line 54-Col 17, line 12)

Claim 19: Alfishawi and Subramanian disclose the information control apparatus according to claim 17, further comprising determining whether a degree of affecting the information is equal to or higher than a predetermined threshold. (Alfishawi -Col 12, lines 5-20; Col 16, line 9-Col 17, line 12; and Col 22, lines 34-62)

Claim 20: Alfishawi and Subramanian disclose the information control apparatus according to claim 1, wherein the determining circuit selects the content which the internal context of the user changes in such a direction as to match the request, from a plurality of contents. (Alfishawi - Col 18, lines 22-30)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alfishawi et al. (US Patent Number: 9,712,587) in view of Subramanian et al. (US Patent Number: 10,268,689) in further view of Herz (US Patent Number: 6,460,036).

Claim 6: Alfishawi and Subramanian disclose the information control apparatus according to claim 5, further comprising:
a memory configured to identify at least one term that prompts the transition to the internal context with which the request is realized or enhances the probability of the stay at the internal context based on the profile (Alfishawi - Col 3, lines 40-57; Col 12, lines 5-20; Col 15, lines 27-53);
wherein the determining circuit calculates a degree of influence of the content on the internal context based on appearance frequency of the term included in the information and determines whether or not to present the content to the user by using the degree of influence. 
Alfishawi and Subramanian disclose identifying context attributes including search terms that prompts the transition to the internal context with which the request is realized or enhances the probability of the stay at the internal context based on the profile in at least Col 3, lines 40-57; Col 12, lines 5-20; and Col 15, lines 27-53 of Alfishawi and using a scoring component to calculate a degree of influence by evaluate each pairing between a user and a potential media advertisement using context attributes in a weighted vector to determine whether 
Alfishawi and Subramanian do not specifically state that an appearance frequency of the term included in the context information.  
However, the analogous art of Herz discloses that it is well known to use appearance frequency and weighting factors that are applied to textual attributes of both contents and user profiles which are used in vector for matching contents to user in at least the abstract, Col 12, line 59-Col 14, line 14, and Col 14, line 62 through Col 17, line 9. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to use the appearance frequency, and associated weightings of Herz in the invention of Alfishawi and Subramanian.  The rational for doing so is that known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.

Claim 7: Alfishawi, Subramanian, and Herz disclose the information control apparatus according to claim 6, wherein the memory identifies a term whose appearance frequency is high in information created or viewed by the user and generates a correspondence table in which weighting is carried out according to the appearance frequency of the term. (Herz: Abstract, Col 12, line 59-Col 14, line 14, and Col 14, line 62 through Col 17, line 9)

Claim 8: Alfishawi, Subramanian and Herz disclose the information control apparatus according to claim 6, wherein the memory changes a weight of the term according to a difference in at least any of an attribute of the profile, a state of the external context, and a state of the internal context. (Herz: Abstract, Col 12, line 59-Col 14, line 14, and Col 14, line 62 through Col 17, line 9)

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alfishawi et al. (US Patent Number: 9,712,587) in view of Subramanian et al. (US Patent Number: 10,268,689) in view of Herz (US Patent Number: 6,460,036) in further view of Suleman et al. (US Patent Number: 9,286,397).

Claim 9: Alfishawi, Subramanian and Herz disclose the information control apparatus according to claim 6, further comprising: a generating circuit configured to generate content by using at least one term that prompts the transition to the internal context with which the request is realized or enhances the probability of the stay at the internal context with which the request is realized, and store the content in the memory. 
Alfishawi, Subramanian and Herz are silent with regard to a generating circuit configured to generate content by using at least one term that prompts the transition to the internal context with which the request is realized or enhances the probability of the stay at the internal context with which the request is realized, and store the content in the memory.  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have included the customized advertisements of Suleman in the invention of Alfishawi, Subramanian and Herz.  
The rational for doing so is that known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art. 

Response to Arguments
Applicant's arguments filed December 8, 2021 have been fully considered but they are not persuasive.
With regards to the 35 USC 101 rejection, the applicant argues that “enabling storing acquired information based on a human model and selecting and providing information with which the internal context of user transit to an internal context matching the request” are not directed to an abstract idea.  The examiner disagrees.  The argued limitations are directed to storing data and presenting data, which are insignificant extra solution activities, based on the results of an analysis of data and as such are clearly directed to an abstract idea. 

The applicant’s argument in regards to the 35 USC 102 and 35 USC 103 rejections, the applicant argues that Alfishawi does not disclose the newly amended limitation of determining whether to store the information in the memory based on the human model. The argument is moot as this limitation is taught by the newly added prior art of Subramanian.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W VAN BRAMER whose telephone number is (571)272-8198. The examiner can normally be reached Monday-Thursday 7:00 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John Van Bramer/Primary Examiner, Art Unit 3621